DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 9 and 12-21, in the reply filed on 4-6-21 is acknowledged.  The traversal is on the ground(s) that claims in groups I and II are directed to a method of preparing a chimeric virus comprising bocavirus capsid protein and a recombinant AAV viral genome.  The bocavirus vectors employed in the methods do not express one or more of bocavirus NS1, NS2, NS3 or NS4, and the method may (claims 1 and 10) or may not (claims 10 and 19) employ bovavirus NP1.  This is not found persuasive because claim 10 has been canceled, it is unclear how claim 10 is relevant to the restriction requirement.  The technical feature of an isolated mutant bocavirus genome that when introduced into cells i) does not express one or more of bocavirus NS1, NS2, NS3 or NS4, and ii) expresses bocavirus VP1, VP2 and VP3 is shared by groups I-III.  Group I and III also share the technical feature of iii) expresses bocavirus NP1.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yan et al., 2014 (WO 2014/168953, A1, IDS).  Yan discloses “an isolated chimeric virus comprising bocavirus capsid protein and a recombinant adeno-associated virus (AAV) genome, and an isolated rBoV comprising human bocavirus capsid protein and a recombinant BoV genome and uses therefor” (e.g. Abstract).  Figure 9A shows vector pCMVHBoV1NS1(-)Cap comprises coding sequence for human bocavirus VP1, VP2 and VPx and does not express NS1.  Both Yan and the present application relate to hBoV1 and SEQ ID No. 23 of Yan is 100% identical to the amino acids encoded by SEQ ID No. 4 of the .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6, 22-23 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-6-21.
Applicant’s amendment filed on 8-7-18 has been entered.  Claims 4-6, 9, 12, 14-18. 21-23 and 26 have been amended.  Claims 7-8, 10-11, 24-25 and 27-28 have been canceled.  Claims 1-6, 9, 12-23 and 26 are pending.
It is noted that part of the subject matter of claims 9 and 14-17 is the same as the subject matter of claims 1-6 and 22 (Group I), i.e. when introduced to cells i) does not express one or more of bocavirus NS1, NS2, NS3 or NS4, ii) expresses bocavirus VP1, VP2 and VP3 and iii) expresses bocavirus NP1.  Such subject matter of claims 9 and 14-17 will NOT be examined because it reads on the subject matter of group I, claims 1-6 and 22.  It is suggested to amend 
Claims 1-6, 9, 12-23 and 26 are pending.  Claims 9 and 12-21 and a method of preparing a chimeric virus comprising bocavirus capsid protein and a recombinant AV viral genome, which method is independent of bocavirus NP1, comprising a) providing a mutant bocavirus genome that when introduced to cells i) does not express one or more of bocavirus NS1, NS2, NS3 or NS4, ii) expresses bocavirus VP1, VP2 and VP3 and iii) do not express bocavirus NP1 and the coding region for the one or more of the VP1, VP2 or VP3 is codon optimized, b) introducing the mutant bocavirus genome and a rAAV vector to cells which do not express one or more of bocavirus NS1, NS2, NS3 or NS4, thereby producing bocavirus NS1, NS2, NS3 or NS4 capsid proteins and a rAAV genome, and c) collecting chimeric rAAV/bocavirus, are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-30-19, 9-14-18 and 8-7-18 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 8-7-18 only contains 27 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “when introduced to cells i) do not express any of, or expresses one or more of bocavirus NS1, NS2, NS3 or NS4, and ii) expresses bocavirus VP1, VP2 and VP3, iii) do not express a functional bocavirus NP1” in lines 6-8 of claim 9 is vague and renders the claim indefinite.  It is unclear “what” is introduced to cells.  It is unclear “what” i) do not express any of, or expresses one or more of bocavirus NS1, NS2, NS3 or NS4, and ii) expresses bocavirus VP1, VP2 and VP3, iii) do not express a functional bocavirus NP1.  Further, the phrase “expresses one or more of bocavirus NS1, NS2, NS3 or NS4” is vague because it is unclear the “one or more” means to select from “NS1”, “NS1 and NS2”, “NS1, NS2 and NS3” or “NS1, NS2, NS3 and NS4”.  Claims 12-18 depend from claim 9 but fail to clarify the indefiniteness.
The phrase “wherein the coding region for the one or more of the VP1, VP2 or VP3” in lines 8-9 of claim 9 is vague and renders the claim indefinite.  It is unclear the “one or more” means to select from “VP1”, “VP1 and VP2” or “VP1, VP2 and VP3”.  Claims 12-18 depend from claim 9 but fail to clarify the indefiniteness.
bocavirus genome” to the cells.  It is unclear whether the chimeric virus would contain only bocavirus capsid and rAAV genome or the chimeric virus would contain both bocavirus genome and rAAV genome.  Claims 12-18 depend from claim 9 but fail to clarify the indefiniteness.
The phrase “producing bocavirus nonstructural proteins NS1, NS2, NS3 or NS4 capsid proteins” in line 13 of claim 9 is vague and renders the claim indefinite.  It is apparent that NS4 is a nonstructural protein but NOT a capsid protein.  VP1, VP2 and VP3 are capsid proteins.  It is unclear what would be the meaning of the phrase “NS4 capsid proteins”.  Further, in lines 6-7 of claim 9, it states “1) do not express any of, or expresses one or more of, bocavirus NS1, NS2, NS3 or NS4”.  Since it recites “do not express any of… bocavirus NS1, NS2, NS3 or NS4”, why “thereby producing” bocavirus nonstructural proteins NS1, NS2, NS3 or NS4” (line 13 of claim 9).  The claim is confusing and in conflict with itself.  Claims 12-18 depend from claim 9 but fail to clarify the indefiniteness.
The term “C1-INH” in line 4 of claim 16 is vague and renders the claim indefinite.  The term “C1-INH” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “C1-INH” would be remedial.
or NS4” in lines 2-3 of claim 18 is vague and renders the claim indefinite.  It is unclear whether it is the expression of any of “NS1”, “NS1 and NS2”, “NS1, NS2 and NS3” or “NS1, NS2, NS3 and NS4”.
The phrase “expresses one or more of bocavirus NS1, NS2, NS3 or NS4” in lines 4 of claim 19 is vague and renders the claim indefinite.  It is unclear the “one or more” means to select from “NS1”, “NS1 and NS2”, “NS1, NS2 and NS3” or “NS1, NS2, NS3 and NS4”.  Claims 20-21 depend from claim 19 but fail to clarify the indefiniteness.
The phrase “wherein the coding region for the one or more of the VP1, VP2 or VP3” in lines 5-6 of claim 19 is vague and renders the claim indefinite.  It is unclear the “one or more” means to select from “VP1”, “VP1 and VP2” or “VP1, VP2 and VP3”.  Claims 20-21 depend from claim 19 but fail to clarify the indefiniteness.
The phrase “producing bocavirus nonstructural proteins NS1, NS2, NS3 or NS4 capsid proteins” in lines 7-8 of claim 19 is vague and renders the claim indefinite.  It is apparent that NS4 is a nonstructural protein but NOT a capsid protein.  VP1, VP2 and VP3 are capsid proteins.  It is unclear what would be the meaning of the phrase “NS4 capsid proteins”.  Further, in lines 3-4 of claim 19, it states “1) do not express any of, or expresses one or more of, bocavirus NS1, NS2, NS3 or NS4”.  Since it recites “do not express any of… bocavirus NS1, NS2, NS3 or NS4”, why “thereby producing” bocavirus nonstructural proteins NS1, NS2, NS3 or NS4” (line 7-8 of claim 19).  The claim is confusing and in conflict with itself.  Claims 20-21 depend from claim 19 but fail to clarify the indefiniteness.
The phrase “expression of any of bocavirus NS1, NS2, NS3 or NS4” in line 2 of claim 21 is vague and renders the claim indefinite.  It is unclear whether it is the expression of any of “NS1”, “NS1 and NS2”, “NS1, NS2 and NS3” or “NS1, NS2, NS3 and NS4”.

Claim 9 recites the limitation "the mutant vector" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The claim fails to recite any “mutant vector” before the phrase “the mutant vector”.  It is unclear what “mutant vector” is referring to.
Claim 9 recites the limitation "the one or more vectors" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  The claim fails to recite “one or more vectors” before the phrase “the one or more vectors”.  It is unclear what “the one or more vectors” is referring to.
Claim 15 recites the limitation "the gene product" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 depends from claim 9, which fails to recite any “gene product”.
Claim 16 recites the limitation "the gene product" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 depends from claim 9, which fails to recite any “gene product”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al., 2014 (WO 2014/168953, A1, IDS) in view of Kaspar, Brian, 2018 (US 20180282684 A1, effective filing date, 11-5-14).
Claims 9 and 12-21 are directed to a method of preparing a chimeric virus comprising bocavirus capsid protein and a recombinant AAV viral genome, the method comprising a) providing one or more vectors expressing bocavirus VP1, VP2 and VP3 and do not express any of, or expresses one or more of bocavirus NS1, NS2, NS3 and MS4, and do not express a functional NP1, wherein the coding region for the one or more of the VP1, VP2 and VP3 is codon optimized, b) expressing the one or more vectors in cells that do not express one or more of bocavirus NS1, NS2, NS3 or NS4 and that have a rAAV vector , introducing the mutant bocavirus genome and a rAAV vector into cells that do not express bocavirus NP1 in trans, thereby producing bocavirus nonstructural proteins NS1, NS2, NS3 or NS4 capsid proteins and a rAAV genome, and c) collecting chimeric rAAV/bocavirus virus.  Claim 12 specifies the rAAV vector comprises an expression cassette encoding a heterologous gene product.  Claim 13 specifies the gene product encodes a therapeutic protein.  Claim 14 specifies the rAAV genome 
Regarding claims 9 and 12-21, Yan teaches  “an isolated chimeric virus comprising bocavirus capsid protein and a recombinant adeno-associated virus (AAV) genome, and an isolated rBoV comprising human bocavirus capsid protein and a recombinant BoV genome and uses therefor” (e.g. Abstract).  A recombinant human bocavirus virus-1 (HBoV-1) was generated from an ORF-disrupted rHBoV-1 genome because the larger genome and higher airway tropism of HBoV1 is ideal for creating a viral vector gene transfer.  A rAAV2/HBoV1 chimeric virus was created, where HBoV1 capsid packaged oversized rAAV2 genome (e.g. p. 2, lines 14-20).  The chimeric virus comprises a human bovavirus capsid protein and a recombinant heterologous AAV genome and the rAAV genome may include an expression cassette encoding a heterologous gene product, which is a therapeutic protein such as a cystic fibrosis transmembrane conductance regulator, alpha-globin, gamma-globin, or an antigen such as viral, bacterial, tumor or fungal antigen.  The capsid protein is HBoV1, HBoV2, HBoV3 or HBoV4 capsid protein. The AAV genome is a AAV1, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8 or AAV9 genome (e.g. p. 3, lines 7-23) (For claims 12-17).  Yan teaches a variety of different genetically altered cells can be used in the context of the invention, and a mammalian host cell 
Yan teaches the AAV/BoV virus can be produced in cultured insect cells by using recombinant bocavirus vectors (BEV): a AAV Rep helper bocavirus (Bac-AAVRep) expressing AAV Rep78/Rep52, a BoV11 Cap helper virus (Bac-BoVCap) expressing BoV1 capsid proteins VP1, VPx and VP2, and a transfer vector (Bac-rAAV) comprising an rAAV genome carrying gene of interest (p. 6, lines 6-11).  Figure 9A of Yan shows optimization of rAAV2/HBoV1 vector production in 293 cells, and vector pCMVHBoV1NS1(-)Cap comprises coding sequence for human bocavirus VP1, VP2 and VPx and does not express NS1 (Figure 9, p. 10, lines 31-41).  An optimized HBoV1 capsid helper, pCMVHBoV1NS1(-)Cap with a strong CMV promoter and the NS1 ORF terminated early yielded a significant increase in production comparable to that for rAAV2/2 (e.g. p. 61, lines 15-18).  Both Yan and the present application relate to hBoV1 and SEQ ID No. 23 of Yan is 100% identical to the amino acids encoded by SEQ ID No. 4 of the present application.  Thus, the VP1, VP2 and VPx disclosed by Yan are considered to be VP1, VP2 and VP3 of a bocavirus.  Yan discloses “pIHBoV1NS1(2) and pIHBoV1NP1(2) were constructed by mutating HBoV1 nt542 from T to A, and nt 2588 from G to A, resulting in stop codons that lead to early termination of the NS1 and NP1 ORFs, respectively” (e.g. p. 38, lines 21-23).  Yan teaches HBoV1 mutant that do not express NP1.  In the pCMVHBoV1NS1(-)Cap vector, NS1 is not expressed but it is apparent that one or more of NS2, NS3 or NS4 is expressed (For claims 9 and 19).
Yan does not specifically teach the vectors for Vp1, VP2 or VP3 are codon optimized, or neither the cell nor the mutant genome or the one or more vectors provides for expression of any 
Kaspar teaches a rAAV genome comprising an express cassette of a polynucleotide of interest, and in order to express both nonstructural and structural proteins efficiently in C. reinhardtii, algal codon-optimized DNA sequences of Rep and Cap genes are cloned into expression vector under constitutively active promoter (e.g. [0061]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the cell or the vector or mutant genome that do not express any of the NS1, NS2, NS3 and NS4 protein of bocavirus because Yan teaches an optimized HBoV1 capsid helper, pCMVHBoV1NS1(-)Cap with a strong CMV promoter and the NS1 ORF terminated early yielded a significant increase in production comparable to that for rAAV2/2.  Since disrupted NS1 expression can increase the production of HBoV1 capsid helper in host cells, it would be obvious for one of ordinary skill in the art to try disruption of other nonstructural protein (NS) NS2, NS3 and NS4 in order to optimize the production of the HBoV1 capsid helper in host cells and to optimize the production of the rAAV/HBoV1 chimeric virus with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a vector for VP1, VP2 or VP3 that is codon-optimized because Kaspar teaches preparation of rAAV genome comprising polynucleotide encoding Rep and Cap proteins and Yan teaches HBoV vector expressing Cap protein (VP1, VP2 and VP3) and rAAV genome expressing Rep protein.  Since Kaspar teaches the use of codon-optimized DNA sequences of Rep and Cap genes to express the nonstructural and structural protein efficiently, it would be obvious for one of ordinary skill in the art to codon-
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to produce an isolated chimeric virus comprising bocavirus capsid protein and a recombinant adeno-associated virus (AAV) genome as taught by Yan with reasonable expectation of success.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632